Citation Nr: 1449468	
Decision Date: 11/06/14    Archive Date: 11/12/14

DOCKET NO.  09-42 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to a rating in excess of 10 percent for right inguinal hernia, post operative.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel



INTRODUCTION

The Veteran had active service from December 1956 to May 1957. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In his November 2009 substantive appeal, the Veteran requested a Board hearing before a Veterans Law Judge sitting at the local RO; however, he subsequently withdrew his request in a statement received later that same month.  38 C.F.R. 
§ 20.704(e) (2014).

In September 2013 and January 2014, the Board remanded the issue on appeal for further development.  As will be further explained herein, there has been substantial compliance with the actions requested in those remands and the case has returned to the Board for final appellate consideration.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board's remand directives is required).

This appeal was processed using the Veterans Benefit Management System (VBMS) paperless claims processing system.  In addition to the VBMS electronic file, the Veteran's appeal also includes an electronic (Virtual VA) paperless claims file.  The documents contained therein are either duplicative of the evidence in the VBMS file or are irrelevant to the issue on appeal.

The issues of entitlement to service connection for heart disease and depression have been raised by the record in a May 2014 statement by the Veteran, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

FINDING OF FACT

For the entire appeal period, the Veteran's right inguinal hernia has been manifested by pain in the area of the groin and abdomen, but no hernia has been present and the condition is well supported by a truss; a scar resulting from right inguinal hernia surgery has been described not painful and/or unstable, does not cover a total area of greater than 39 square cm (6 square inches), and is not productive of any limitation of motion or function.   


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for right inguinal hernia, post operative, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.114, Diagnostic Code 7338 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

With respect to the increased rating claim for a right inguinal hernia on appeal, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. Sept. 4, 2009). 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits. 

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, an August 2006 letter, sent prior to the initial unfavorable decision issued in December 2006, advised the Veteran of the evidence and information necessary to substantiate his increased rating claim as well as his and VA's respective responsibilities in obtaining such evidence and information. Additionally, such letter advised him of the information and evidence necessary to establish an effective date in accordance with Dingess/Hartman, supra. 

The Board also finds that all of the relevant facts have been properly developed, and that all available evidence necessary for an equitable resolution of the increased rating claim on appeal has been obtained.  The Veteran's service treatment records (STRs), Social Security Administration (SSA) records, post-service VA treatment records dated through March 2014, and identified and available private treatment records have been obtained and considered.

In September 2013 and January 2014, the Board remanded the case in order to obtain outstanding private and VA records, to include those from Dr. P. and Dr. K.  In an October 2013 letter, the AOJ requested that the Veteran complete and return a VA Form 21-4142 (Authorization and Consent to Release Information to VA) for each private healthcare provider, so as to allow VA to obtain such records.  Later in October 2013, the Veteran submitted a signed VA Form 21-4142 that listed three physicians on it: Dr. P., Dr. K. and a physician at a VA Medical Center.  The AOJ attempted to seek information as to where records from Dr. K. would be following his retirement, but no response was received with this information from his prior facility.  It appears that Dr. P. is actually a VA doctor and pertinent records are already associated with the file.  

The Veteran also indicated that he was treated by "Metropols" but did not provide sufficient information to obtain records from this facility.  In this regard, he offered no treatment dates, no address of the facility, no release of information authorization form, and did not provide the records directly.  The Court has held that that it is "ultimately the claimant's responsibility" to provide the information necessary to locate and secure non-governmental relevant records; no such information was provided in this case.  Hyatt v. Nicholson, 21 Vet. App. 390 (2007).  Accordingly, as the Veteran has not provided sufficient information regarding this treatment source, there is no duty to assist on the part of VA to attempt to obtain any additional evidence.

VA's duty to assist includes obtaining an examination and medical opinion when necessary to make an adequate determination.  See Duenas v. Principi, 18 Vet. App. 512 (2004).  A VA examination was conducted in October 2006.  Pursuant to a September 2013 Board remand, another VA examination was conducted in November 2013.  The Veteran and his representative have not alleged that these examinations were inadequate or that the Veteran's condition has become worse since last evaluated.  Moreover, the Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected right inguinal hernia as they include an interview with the Veteran, a review of the record, and a full physical examination, addressing the relevant rating criteria.  Therefore, the Board finds that the examination reports of record are adequate to adjudicate the Veteran's increased rating claim and no further examination is necessary.

As indicated in the Introduction, in September 2013 and January 2014, the Board remanded the case for additional development.  As discussed in the preceding paragraphs, VA treatment records dated through March 2014 have been obtained and the Veteran was afforded a VA examination in November 2013 so as to determine the nature and severity of his right inguinal hernia in accordance with the September 2013 remand directives.  In addition, searches for private medical records has been unsuccessful, as discussed above.  Therefore, the Board finds that the AOJ has substantially complied with the 2013 and 2014 remand directives such that no further action is necessary in this regard.  See D'Aries, supra.

Given the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case; at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.

Background

Service connection has been in effect for right inguinal post operative hernia since August 1963, for which a noncompensable rating was assigned until September 2004, from which time a 10 percent rating has been assigned.  The Veteran filed his current claim for an increased rating for such disability in May 2006.  In this regard, the effective date of an increased evaluation will be the earliest date as of which it is factually ascertainable that an increase in disability had occurred if the claim is received within one year from such date, otherwise the effective date is the date of receipt of claim.  38 C.F.R. § 3.400(o)(2).  Therefore, the relevant temporal focus includes evidence dated a year prior to May 2006.    

The Veteran underwent a VA examination in January 2006 in connection with a previous claim for an increased rating.  The history reflects that the Veteran was first diagnosed with right inguinal hernia in 1957 after a fall while trying to lift a locker.  Thereafter, he had surgery for right inguinal hernioplasty and right side orchiectomy in 1957.  The Veteran reported that he used a truss for the inguinal hernia and noted that it started getting worse since 2004.  His complaints includes a tender knot in right groin and pain in right testicles and in back, mentioning that the pain in right groin gets worse with walking lifting coughing and sneezing.  The Veteran stated that he had to leave his job due to right inguinal hernia as he had to take pain medications and was not able to carry out his job activities which included standing for long time and lifting things.  The report shows that he retired at age of 59 after working as a labor in electric energy company.  

Clinical examination revealed a small tender knot in right groin which is reducible and well supported with truss.  The examiner noted that the Veteran had been using a truss for years with some relief of symptoms.  It was also mentioned that the Veteran reported that at his last visit with urologist he discussed the option of getting another surgery.  On scrotal ultrasound of December 2004, there was evidence of peristalsis in the right scrotal sac suggesting the possibility of a hernia.  Clinical correlation was suggested.  Right inguinal hernia status post hernioplasty was diagnosed.

A VA scar examination was also conducted in January 2006 which revealed that the Veteran has a scar from hernioplasty in 1957 located in the right groin area and measuring 10 cm x 0.5 cm.  The Veteran denied having any infection, inflammation, or induration, but complained of a tender knot in the right groin area.  The scar did not have the following features: pain; adherence to underlying tissue; elevation or depression of the surface contour of the scar; inflammation, edema or keloid formation; or induration and/or inflexibility of skin in the area of the scar.  There was no limitation of motion or function caused by the scar.  Texture of skin and length and width of the area affected was described as normal; and it was further described as superficial, hypopigmented, and not deep.  There was no frequent loss of skin covering the scar such as from ulceration or breakdown.  

In May 2006, the Veteran presented additional evidence in support of the claim.  The evidence includes a May 2006 private medical report of Dr. R.M.K.  The doctor indicated that he had been following the Veteran for urological complaints.  It was noted that clinical evaluation revealed no evidence of recurrent inguinal hernia.  

Also presented for the record is a favorable decision from SSA dated July 1995, determining that the Veteran had been disabled since December 1993 due to conditions including extremity pain and limitation with generalized osteoarthritis, bilateral carpal tunnel syndrome, degenerative arthritis in the right knee, hypertension, chest pain, and an affective disorder.  It was determined that these impairments, as well as the Veteran's age, prevented the claimant from performing more than a limited range of light and sedentary work activity on a sustained basis.  Inguinal hernia was not mentioned as a condition contributing to that determination.  

A VA examination was conducted in October 2006.  The Veteran provided the same history as was provided in January 2006 and indicated that he still used a truss for the inguinal hernia.  Examination revealed tenderness to digital examination of the right inguinal canal.  No findings of recurrent hernia were found.  Right inguinal hernia status post repair with residual chronic pain and need for a truss was diagnosed.  

In a statement from the Veteran dated in September 2007, he stated that the truss that he wore was not doing any good and that he had pain all the time for which he took medication.  

VA records reflect that the Veteran was seen in January 2009 with complaints of chronic pain, including pain in the right groin due to an undescended right testicle from 1957.  The Veteran reported that he wore a truss for his pain, which he estimated as 8/10.  

In a November 2009 statement, the Veteran indicated that his symptoms included pain and a protrusion.  

The Veteran underwent a VA examination in November 2013 and the claims file was reviewed.  Residuals of right inguinal hernia repair in 1956 were diagnosed.  The Veteran stated that his right testicle sac has always been tender and he had continued to wear a truss and scrotal-type support with good symptom relief.  He complained of increased groin pain since the last examination of 2006, although the examiner observed that since that time there has been no apparent change in the right hernia site or in the medical management.  The Veteran reported that right groin discomfort was aggravated by walking, lifting, coughing and sneezing, but explained that he is independent in activities of daily living and driving.  The Veteran stated that he received Workman's Compensation disability; having retired at age of 59 for non-hernia related health problems and had not worked since.  The report noted that the Veteran has been treated for multiple incidences of superficial groin boil-type infections in the past year and that he had a non-service connected left inguinal hernia, neither of which were related to the service connected right inguinal hernia post repair.  

Examination revealed no true hernia protrusion and no actual indication for a supporting belt.  Also detected was a related scar which the examiner indicated was not painful and/or unstable, and did not cover a total area of greater than 39 square cm (6 square inches).  The examiner mentioned that right inguinal hernia was not detected although there was some tenderness to palpation of the right groin and right testicle/scrotal sac most likely due to scar tissue.  There was also an incidentally noted non-service connected inguinal hernia on the left with subsiding left groin skin abscess noted.  It was noted that the truss-type scrotal support is indicated for the left inguinal hernia and to provide symptom relief from the surgically repaired right inguinal hernia.  The examiner opined that the Veteran's hernia condition did not impact his ability to work, noting that the Veteran had worked for 11 years as a factory production supervisor, then 10 years as an auto salesman, followed by 16 years as a plant laborer until he was disability retired in 2002 due to non-hernia related health problems.  With regard to the repaired right inguinal hernia, it was explained that there is no medical evidence of instability or medical restrictions, but that the Veteran would be better suited to less physically demanding, more sedentary types of work activities due to his right groin discomfort with physical activities and past hernia repair.

VA records dated from 2010 to 2014 contain no information of reported problems related to the service connected inguinal hernia or treatment regarding this condition. 
 
Analysis

The Veteran contends that the service-connected right inguinal hernia warrants an evaluation in excess of 10 percent.

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and there must be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.1.  The Board attempts to determine the extent to which the Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 4.1, 4.10.

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, the Court has held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3. 

The Veteran's right inguinal hernia has been rated 10 percent disabling under Diagnostic Code 7338 for the entirety of the appeal period.  Under Diagnostic Code 7338, a noncompensable evaluation is warranted for a small, reducible inguinal hernia; for one which is without true hernia protrusion; and for any preoperative inguinal hernia which is remediable.  A 10 percent evaluation is warranted for a recurrent postoperative inguinal hernia which is readily reducible and is well supported by a truss or belt.  A 30 percent evaluation is warranted for a small recurrent postoperative hernia, or an unoperated irremediable hernia, which is not well supported by a truss or is not readily reducible.  When there are bilateral inguinal hernias, the more severely disabling hernia is evaluated, and 10 percent is added for the second hernia if it is disabling to a compensable degree.  38 C.F.R. 
§ 4.114, Diagnostic Code 7338.

The evidence reveals that there is no indication of recurrence of a hernia or an unoperated irremediable hernia at any time during the appeal period.  In this regard, VA records dated from 2006 to 2014 fail to document the presence of recurrence of a hernia.  Similarly, VA examinations conducted in 2006 and 2013 were negative for evidence of a hernia.  In essence, the evidence has consistently failed to reveal any evidence of a symptomatic hernia.  There is evidence that the Veteran uses a truss, and, despite his lay statement of September 2007 to the contrary, clinical records of November 2013 reflect that the hernia residuals are well supported by such truss.  Accordingly, the criteria warranting the grant of a 30 percent evaluation have not been met for any portion of the appeal period.  

There is no basis for a rating under any other code.  In this regard, the rating criteria found under 38 C.F.R. § 4.114, Diagnostic Code 7301, pertain to adhesions of the peritoneum.  Under that criteria, ratings for adhesions will be considered when there is history of operative or other traumatic or infectious (intraabdominal) process, and at least two of the following: disturbances of motility, actual partial obstruction, reflex disturbances, presence of pain.  38 C.F.R. § 4.114.  While the Veteran has complained of pain, he does not have any of the other enumerated symptoms.  

As a right inguinal scar resulting from surgery has been shown, for the sake of completeness, the Board has also considered whether an increased or separate rating is warranted.  However when examined in 2013, the examiner observed that the Veteran had a residual scar, but it was not painful or unstable; and did not exceed 39 square centimeters.  It has similarly not been found to affect motion or function in any way.  Accordingly, there is no basis for an increased or separate rating based on scarring.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801-7805.

In making such determination, the Board has also carefully considered the Veteran's contentions with respect to the nature of his service-connected hernia and notes that his lay testimony is competent to describe certain symptoms associated with such disability.  The Veteran's history and symptom reports have been considered, including as presented in the medical evidence discussed above, and has been contemplated by the disability rating that have been assigned.  Moreover, the competent medical evidence offering detailed specific findings pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms of his hernia.  As such, while the Board accepts the Veteran's testimony with regard to the matters he is competent to address, the Board relies upon the competent medical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and details of clinical features of his hernia.   

To summarize, the evidence shows that the Veteran's service-connected right inguinal hernia has not been manifested by any actual evidence of hernia during the appeal period.  Having reviewed applicable rating criteria and the evidentiary record, the Board is unable to find a basis for a rating in excess of 10 percent for right inguinal hernia, or any basis for a separate evaluation.  Accordingly, the criteria for an evaluation in excess of 10 percent have not met for any portion of the appeal period and the claim must be denied.  See Hart, supra.  

The Board has also contemplated whether the case should be referred for extra-schedular consideration for the disabilities at issue.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating. Id. 

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected right inguinal hernia, post operative, with the established criteria found in the rating schedule.  The Board finds that the Veteran's symptomatology for his right inguinal hernia residuals is fully addressed by the rating criteria under which such disability is rated.  In this regard, the rating criteria clearly addressed the reoccurrences of hernias as well as the severity of any recurrent hernias.  In sum, there are no additional symptoms of his hernia strain that are not addressed by the rating schedule.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

The Board notes that, in addition to his hernia disability, the Veteran is in receipt of service connection for atrophy of the right testicle.  Recently, in Johnson v. Shinseki, __ F.3d __, No. 2013-7104, 2014 WL 3844196 (Fed. Cir. Aug. 6, 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  The Federal Circuit did not indicate whether its holding applied to all disabilities for which the Veteran was service-connected at the time of the Board decision or only to those disabilities for which the Veteran was seeking increased ratings and that the Board was adjudicating as part of its decision.  In Johnson, the Veteran was in receipt of service connection for left knee degenerative changes in addition to rheumatic heart disease and right knee degenerative changes.  The appellant argued that the Board erred in not collectively considering the collective impact of rheumatic heart disease and right knee disability, which were the only two increased rating claims that the Board was considering on the merits.  The Board had remanded the claim for an increased rating for left knee degenerative changes to the AOJ for additional development.  There was no argument before the Court or the Federal Circuit that the effect of the left knee disability should have been considered along with the other two disabilities.  Consequently, the Board finds that, consistent with its interpretation of Johnson, because the claim for an increased rating for a hernia disability is the only increased rating claim to be adjudicated at this time, such is the only service-connected disability that must be considered in the extra-schedular analysis and, therefore, an extra-schedular rating may not be assigned based on disability that can be attributed only to the combined effect of multiple conditions. 

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for total disability rating for compensation based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  

During the course of the Veteran's claim, a claim for TDIU was considered and denied by the RO in a December 2006 rating decision.  The Veteran has not appealed such decisions.  Such adjudication reflects the permissive bifurcation of the increased rating claim from the TDIU claim.  See Roebuck v. Nicholson, 20 Vet. App. 307, 315 (2006) (acknowledging that the Board can bifurcate a claim and address different theories or arguments in separate decisions); Holland v. Brown, 6 Vet. App. 443, 447 (1994) (holding that "it was not inappropriate" for the Board to refer a TDIU claim to the RO for further adjudication and still decide an increased-ratings claim).  Moreover, while acknowledging the Rice decision, in Locklear v. Shinseki, 24 Vet. App. 311 (2011), the Court held that it is permissive for VA to address a claim for TDIU independently of other claims, including increased rating and service connection claims.  Id. at 315.  Given the foregoing, the Board concludes that the TDIU claim was separately adjudicated and not perfected for appellate review.  

Moreover, while the Veteran indicated in January 2006 that he had to leave his job due to right inguinal hernia as he had to take pain medications and was not able to carry out his job activities which included standing for long time and lifting things, such assertion is contradicted by SSA records which clearly reflect that the Veteran's disabling conditions with respect to employment did not include inguinal hernia.  Further, during a 2013 VA examination, the Veteran stated that he received Workman's Compensation disability as he had to retire at the age of 59 for non-hernia related health problems.  As such, TDIU has not been reasonably re-raised in this case and will not be further addressed. 

In reaching this decision the Board considered the doctrine of reasonable doubt.  However, as discussed above, the preponderance of the evidence is against the claim and therefore, the doctrine is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.  Accordingly, the claim of entitlement to a rating in excess of 10 percent for right inguinal hernia, post operative, is denied.


ORDER


A rating in excess of 10 percent for right inguinal hernia, post operative, is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


